Citation Nr: 1106685	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  03-23 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
right (dominant) brachial plexus injury secondary to service-
connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1955 to December 
1958.  This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating decision of 
the Department of Veterans affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for a right 
brachial plexus injury, as secondary to service-connected 
residuals of a right shoulder injury, and granted an initial 10 
percent evaluation.  The Veteran disagreed with the assigned 
evaluation.

By a rating decision issued in June 2010, the RO granted a claim 
of entitlement to a total rating based on individual 
unemployability (TDIU).  The claims file does not reflect that 
the Veteran has disagreed with any aspect of that award, and no 
issue related to TDIU is before the Board for appellate review. 

The Veteran's December 2002 claim for an increased 
evaluation for service-connected right arm disability, to 
the extent that it is manifested by soft tissue pain with 
elbow flexion and elbow extension and wrist flexion and 
extension, as delineated on VA examination in September 
2009, is raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
As discussed below, the Veteran's soft tissue pain on 
elbow flexion and extension and wrist flexion and 
extension is not encompassed within the criteria for any 
of the Veteran's service-connected right arm disabilities 
(right shoulder impairment evaluated under DC 5200 or 
brachial plexus disability, discussed below), but the 
examination report discloses that the pain is a result of 
disuse of muscles secondary to service-connected right 
shoulder impairment.  The Board does not have jurisdiction 
to adjudicate in the first instance a claim for service 
connection for impairment of right elbow extension and 
flexion and right wrist extension and flexion due to soft 
tissue pain secondary to service-connected right shoulder 
disability, and this issue is referred to the AOJ for 
appropriate action.  




FINDINGS OF FACT

1.  The Veteran has no symptoms related to service-connected 
brachial plexus neurologic impairment other than sensory or 
subjective symptoms, but there is no muscle paralysis or partial 
paralysis.

2.  It is unlikely that carpal tunnel syndrome, right hand, is 
related to right arm brachial plexus injury or otherwise a 
neurologic symptom of service-connected right shoulder 
disability.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for right (dominant) brachial plexus injury secondary to service-
connected right shoulder disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.124, 4.124a, 
Diagnostic Codes 8515, 8599 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

1.  Duty to notify

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).
These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Where an appeal for an increased initial evaluation arises 
following an original grant of service connection, as is the case 
in this appeal; the underlying claim for service connection has 
been more than substantiated - it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
intended purpose of the notice has been fulfilled.  See Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  As to the evaluation for 
service-connected GERD, no further discussion of the duty to 
notify or the duty to assist is required.

2.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the Veteran's service treatment records.  
Post-service clinical records have been obtained.  The Veteran 
has been provided examinations several times throughout the 
course of this appeal, most recently in September 2009.  The 
Veteran and his spouse have testified on the Veteran's behalf.  
The Veteran has not identified any other evidence that might be 
relevant.  

The record does not otherwise indicate that there is any 
additional existing evidence that is necessary for a fair 
adjudication of any claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The duties to notify and assist the Veteran have been 
met.  Appellate review may proceed.  

Claims for increased evaluations

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  
The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this instance, consideration must also be given to a 
longitudinal picture of the Veteran's disability to determine if 
the assignment of separate ratings for separate periods of time 
during the pendency of the appeal, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Initial evaluation in excess of 10 percent for brachial plexus 
injury

The Board notes that service connection was originally granted 
for brachial plexus injury effective from August 17, 2001; the 
brachial plexus injury is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515, 
for paralysis of the median nerve.  The evaluation under DC 8515 
is combined with evaluation under DC 8599.  Unlisted disabilities 
requiring rating by analogy are evaluated using the first two 
numbers of the schedule provisions for the most closely related 
body part and "99."  

The Veteran was noted to have complaints of numbness and loss of 
feeling on neurological examination conducted in February 2002.  
The examiner suggested that there was nerve compression due to 
the service-connected right shoulder injury.  

At his December 2005 hearing, the Veteran testified that he 
sometimes had numbness extending from the elbows down to the 
fingers, and that he also sometimes had pain that felt like a 
heart attack.  On VA examination conducted in August 2006, the 
Veteran did not manifested numbness of the right arm.  Although 
there was decreased sensation to light touch in the right arm, 
the Veteran was able to feel deep touch.  Electrophysiological 
testing could not exclude the possibility of chronic axillary 
(brachial plexus) neuropathy.  Thus, because the examiner was 
unable to differentiate between cervical spine radiculopathy and 
brachial plexus symptoms, so another VA examination was directed.

The report of September 2009 VA examination reflects that the 
Veteran had complaints of tingling and numbness in the right 
hand.  On objective examination, there was a positive Tinel's 
sign and decreased sensation to pinprick over the medial 
distribution of the right hand.  Electrophysiological examination 
disclosed mild right carpal tunnel syndrome.  The examiner 
concluded that the carpal tunnel syndrome, right hand, was not 
etiologically related to the Veteran's service-connected right 
shoulder injury, but rather was a result of post-service use of 
the right hand during employment activities.  

The examiner found that there was mild decrease in sensation to 
touch in the right axillary area, but that cervical nerves were 
intact.  Thus, the decreased sensation sense may be attributed to 
the service-connected brachial plexus injury rather than to 
radiculopathy.  The examiner found that the Veteran had normal 
strength of the forearm and wrist, but there was pain in the 
right forearm soft tissue when the Veteran performed flexion or 
extension of the right elbow and flexion and extension of the 
right wrist.  The examiner concluded that this soft tissue pain 
was related to tendon and muscle disuse.  Thus, this pain is not 
a manifestation of neurologic impairment and cannot be attributed 
to right brachial plexus disability or considered in the 
evaluation of the severity of that disability.

Mild incomplete paralysis, neuritis, or neuralgia of the median 
nerve of the major or minor extremity warrants a 10 percent 
evaluation.  38 C.F.R. § 4.124, DCs 8515, 8615 and 8715.  A 30 
percent evaluation is warranted for moderate incomplete paralysis 
of the median nerve of the major upper extremity.  A 50 percent 
evaluation for the major extremity requires severe incomplete 
paralysis.  38 C.F.R. § 4.124a, DC 8515.

Comparing the neurologic manifestations to the above rating 
criteria, the right brachial plexus disability does not appear to 
be more than mild in nature, since the only objective 
symptomatology is decreased sensation to light touch.  
Subjectively, the Veteran describes pain and a feeling of 
numbness or coldness.  The objective evidence reflects that there 
is a right carpal tunnel syndrome, but the examiner has opioned 
that this finding is not related to brachial plexus injury or to 
the Veteran's service-connected right shoulder injury.  Thus, the 
findings of carpal tunnel syndrome do not serve as a factual 
basis to increase the evaluation of brachial plexus injury.  As 
the symptoms of brachial plexus injury, including both objective 
and subjective findings, are sensory only, and are mild, an 
evaluation in excess of 10 percent for brachial plexus injury is 
not warranted at any time during the appeal.  The preponderance 
of the evidence is against an initial evaluation in excess of 10 
percent for the service-connected right brachial plexus injury.  

The Board has considered whether a rating in excess of 10 percent 
is warranted under any other Diagnostic Code.  It is clear that 
the Veteran has pain on extension and flexion of the right elbow 
and right wrist.  However, the examiner very clearly opined that 
this pain was soft tissue pain, no pain due to neurologic 
impairment or neurologic abnormality.  Because the soft tissue 
pain with elbow extension and flexion and wrist extension and 
flexion is not of neurologic origin and does not represent a 
neurologic impairment, it is not encompassed within the current 
evaluation under DC 8515, for brachial plexus injury, and cannot 
be considered a part of that injury for purposes of the 
evaluation under DC 8515.  As noted in the Introduction above, 
these findings have been REFERRED to the agency of original 
jurisdiction for evaluation, but these findings do not warrant an 
initial evaluation in excess of 10 percent for brachial plexus 
injury, as the evidence establishes that the pain on right elbow 
and wrist extension and flexion is not a symptom of brachial 
plexus injury.  

The Board is unable to find any other Diagnostic Code which would 
authorize an evaluation in excess of 10 percent for subjective 
symptoms of pain, numbness, tingling, and coldness in the right 
upper extremity, in the absence of a finding of additional 
symptoms of neurologic impairment.  The preponderance of the 
evidence is against a claim for an initial evaluation in excess 
of 10 percent under DC 8515.

Extraschedular evaluation

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Thun v. Peake, 
22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 
60 (1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  See VAOPGCPREC 6-96 (when service-
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b) (1) is applicable).

The Board finds that the Veteran's disability picture due to 
right brachial plexus injury is not so unusual or exceptional in 
nature as to render inadequate the rating assigned herein.  The 
Board specifically notes that the disability picture being 
evaluated in this decision includes only the Veteran's service-
connected right brachial plexus disability, and does not include 
the service-connected right shoulder or service-connected left 
shoulder disabilities.  

In this case, the Veteran is shown only to have objective 
decrease in sensation to light touch and subjective complaints of 
pain and coldness, but there is no muscle paralysis or partial 
paralysis.  Other symptoms, to include soft tissue pain with 
flexion and extension of the right elbow and wrist, are present, 
and right carpal tunnel syndrome is present, but the medical 
evidence establishes that these findings are not manifestations 
of the right brachial plexus disability.  Thus, based on the 
evidence of record, the Board finds that the Veteran's disability 
picture based on right brachial plexus injury cannot be 
characterized as an exceptional case, so as to render the 
schedular evaluations inadequate.  The threshold determination 
for a referral for extraschedular consideration was not met and, 
consequently, the Board finds that the Veteran is not entitled to 
referral for an extraschedular rating.  Thun, 22 Vet. App. at 
115.

The preponderance of the evidence is against the appeal for an 
initial evaluation in excess of 10 percent for right brachial 
plexus disability, since there is no factual basis for a higher 
rating.  The appeal must be denied.  


ORDER

The appeal for an initial evaluation in excess of 10 percent for 
right (dominant) brachial plexus injury secondary to service-
connected right shoulder disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


